MEMORANDUM **
Ines Martinez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her second motion to reopen removal proceedings.
Petitioner has waived any challenge to the BIA’s order denying her motion to reopen by failing to raise any arguments related to the BIA’s dispositive determination that the motion to reopen was numerically barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.